Citation Nr: 1401990	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-36 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to a disability rating greater than 50 percent for anxiety disorder from September 27, 2006; and greater than 70 percent from August 29, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel







INTRODUCTION

The Veteran had active service from April 1977 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which continued a 10 percent disability rating for anxiety disorder, not otherwise specified.

Historically, service connection was granted for an anxiety disorder in an unappealed rating action in May 2005, which assigned an initial 10 percent disability rating.  In a September 2010 rating decision, the disability rating was increased to 30 percent, effective from June 22, 2010.  The Veteran appealed the rating and the effective date assigned.

By rating action dated in January 2011, the RO granted an effective date of September 27, 2006, for the assignment of a 30 percent disability rating.  In reports of contact dated in January and April 2011, the Veteran indicated that this decision satisfied her appeal with regard to the effective date issue, and the only remaining issue before the Board is for an increased disability rating for the anxiety disorder.

This matter was previously before the Board in February 2013 and June 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2013, the Appeals Management Center (AMC) increased the disability rating for anxiety disorder to 50 percent, effective March 22, 2013.  In September 2013, AMC assigned an earlier effective of September 27, 2006, for the 50 percent disability rating for anxiety disorder.  In addition, the anxiety disorder was assigned a 70 percent disability rating, effective August 29, 2013.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issues of disability ratings greater than assigned for the anxiety disorder; and, as higher ratings are available for anxiety disorder, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total rating based on individual employability (TDIU) is part of a claim for a higher disability rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that her service-connected disabilities have rendered her unemployable.  Rather, she is currently employed.  Accordingly, entitlement to TDIU is not for consideration at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  From September 27, 2006, to August 29, 2013, the Veteran's anxiety disorder was productive of no more than occupational and social impairment with reduced reliability and productivity; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

2.  Beginning August 29, 2013, the Veteran's anxiety disorder has been productive 
of no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and thinking and mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent from September 27, 2006, to August 29, 2013; and, in excess of 70 percent, thereafter, for the Veteran's service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In various correspondence provided by the agency of original jurisdiction, the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For the increased-compensation claims, VCAA requirement is generic notice, that is, the type of evidence needed to substantiate a claim, namely, a demonstrating of a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on her own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on her employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that she could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  The Board further observes that this case was most recently remanded in June 2013 in order to afford the Veteran a VA examination so as to assess the severity of her asserted disability.  Thereafter, she was afforded the requested VA examination.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The rating criteria for anxiety disorder are found at 38 C.F.R. § 4.130, Diagnostic Code 9413, which provides that anxiety disorders are evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 30 percent disability rating is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  

A 100 percent disability rating is provided when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation of time or place; memory loss for names of close relative, own occupation or own name.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2013).
  
Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

At a September 2004 VA examination the examiner noted that the Veteran had been experiencing physical and psychological problems as well as suppressed emotional and psychological conditions.  However, she was able to function at the higher levels; finishing college; earning a master's degree; and was working.  She was married to her third husband and the relationship seemed to be well-adjusted.  

The diagnosis was anxiety disorder, generalized, moderate to severe, chronic with acute exacerbation depending on stressors and environment.  Her lifestyle interaction and personal relationships were moderately affected.  She was able to compensate rather well by her perseverance and intelligence. Her level of functioning in a social situation was somewhat low as she tended to avoid people, but her intelligence and rational thinking compensated and she maintained her occupational level at a high level of functioning.  A GAF of 60 to 65 was assigned.

At a March 2008 VA examination, the Veteran reported her anxiety began in service secondary to her service connected gastrointestinal condition.  She also reported sexual harassment including being raped by a non-commissioned officer at a graduation party from dog training school.  She denied having posttraumatic stress disorder (PTSD) symptoms as a result of this.  She reported daily anxiety with situational stress.  She was treated with Wellbutrin for several years.  The anxiety began in basic training and her current stressors include her work, relations with her two adult children and her medical problems.  The examiner noted she was currently working for the past five years as a VA Veteran's claim examiner.  Prior to this she worked as a probation officer.  She had been married three times.  Her current marriage had lasted for eight years although she reported having marital difficulties.  She reported that this improved since taking Wellbutrin.  She reported that her relationship with her adult children was "tedious."  She had a limited number of friends.  

The examiner noted the Veteran was able to maintain all activities of daily living without assistance.  There was no impairment in thought process or communications, or evidence of inappropriate behavior.  She was alert and oriented in all spheres.  She was appropriately groomed.  Eye contact was good; speech was average rate and volume.  There was mild psychomotor retardation. Thought process was linear and goal directed without flight of ideas or looseness of associations.  There was no suicidal or homicidal ideation, intent, or plan; and no auditory or visual hallucinations.  Cognition appeared intact; and insight and judgment were fair.  The diagnosis was anxiety disorder, not otherwise specified.  A GAF of 65 was assigned. 

The examiner opined that the Veteran endorsed a moderate level of anxiety.  The symptoms appeared to have stayed about the same since the last VA examination.  There continued to be some social impairment from her anxiety disorder but no occupational impairment was noted.  The Veteran was competent to manage her VA benefits.

At a June 2010 VA examination, the examiner noted that the Veteran had been treated at the VA since October 2005 for generalized anxiety disorder, panic disorder, depressive disorder.  She had daily baseline anxiety associated with multiple stressors and losses, work, physical illness, relationships, sense of dread and fatigue, etc.  In addition discrete acute episodes of increased anxiety with increased heart rate and respiration, lightheadedness, shortness of breath, and need to escape.  

The examiner noted she was clean, appropriately groomed, cooperative, and attentive.  Speech was spontaneous and clear.  Affect was constricted.  Mood was anxious, depressed, and dysporic.  She was alert and oriented in all spheres.  Thought process was linear and goal directed without flight of ideas or looseness of associations.  There were no suicidal or homicidal ideation, intent, or plan; no auditory or visual hallucinations; and, no delusions.   Impulse control was good.  Insight and judgment were fair, and intelligence was above average.  The diagnosis was generalized anxiety disorder; panic disorder without agoraphobia; depressive disorder, not otherwise specified.  A GAF of 55 was assigned. 

The examiner opined that the Veteran's reliability and productivity were reduced due to her mental disorders symptoms.  She was noted to have a significant increase in her daily anxiety symptoms since the last VA examination with worsening sleep, concentration, and somatic symptoms, and the onset of panic attacks.  These were exacerbated by her stressful work as a woman Veterans advocate.  This significantly contributed to her problems in coping and to worsening anxiety and depressive symptoms.  

A November 2012 VA psychology clinic report noted the Veteran presented with generalized anxiety and early grieving about the loss of a relative and dear friend.  She reported a history of over involvement and spreading herself too thin.  She was on her third marriage which she described as good.

The Veteran participated in 52 therapy sessions working on anxiety and depression as well as coping with multiple stressors in her home life and at work.  She has had several emotional breakdowns at work and having more of them at home.  She was considering medical retirement.  She was becoming unable to perform her duties due to severe anxiety and depression.  The diagnosis was generalized anxiety disorder; depressive disorder, not otherwise specified, and rule out PTSD.  A GAF of 55 was assigned. 

In a March 2013 VA examination the examiner noted that the Veteran was diagnosed with anxiety disorder, not otherwise specified; and depressive disorder, not otherwise specified.  A GAF of 55 was assigned.  She reported that since the last VA examination she had become more easily agitated.  Her panic attacks had increase in frequency and intensity.  She had been calling in sick more often and conflicts with husband increased.  The examiner attributable symptoms of depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; sleep disturbance; low energy; panic; irritability; low self esteem; loss of appetite; anhedonia; loss of concentration.

She remained employed as a Veterans' claims representative.  However, she has been experiencing interpersonal conflict at work.  There were two conflicts at work within the past three months.  She stated that once a month she calls in sick due to depression resulting from anxiety.  She described her relationship with her husband of 13 years, noting some marital problems.  She stated that she had a strained relationship with her children.  The Veteran reported no friends due to "I can't deal with that."  The Veteran continued to receive mental health treatment at the Bay Pines VAMC.  The Veteran's level of occupational and social impairment was described as reduced reliability and productivity.  The Veteran was capable of handling finances.

In an August 2013 VA examination the examiner noted that the Veteran was diagnosed with anxiety disorder, not otherwise specified; and depressive disorder, not otherwise specified.  She was last examined in March of 2013, and continued to experience anxiety, irritability, poor sleep with sweats (not menopause related), muscle tension, panic symptoms, ruminating, and feels very "tense."  She reported a depressed mood, poor sleep, poor energy, irritability, tearful, difficulty concentration and attention.  She denied suicidal or homicidal ideation.  

The Veteran remained married to her third spouse, with conflicts in the marriage.  She reported continued detachment from her daughters despite "that I love them." She had no friends "it takes too much energy."

The examiner noted her symptoms included depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting.

The examiner noted that a psychologist treating record since her last examination noted that she was teary and anxious as she indicated she got a four on an evaluation at work whereas, "'I got all five's all previous years."  She indicated about the work evaluation: "This is a personal attack." The Veteran had difficulty interpreting the situation differently.  

The examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Her psychosocial and environmental problems were with her primary support group, problems related to the social environment, and occupational problems.  A GAF score of 48 was assigned.  The Veteran was capable of managing her financial affairs.

Anxiety Disorder from September 27, 2006, to August 29, 2013

In order to warrant a disability rating in excess of 50 percent from September 27, 2006, to August 29, 2013, the Veteran's disability must be manifested by occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

At the March 22, 2008, VA examination the examiner noted the Veteran was employed for the preceding five years as a VA Veteran's claim examiner.  She was married to her third husband for the preceding eight years.  She had a relationship with her adult children and reported a limited number of friends.  The examiner opined that the Veteran endorsed a moderate level of anxiety, and assigned a GAF of 65.  The Veteran exhibited some social impairment from her anxiety disorder but no occupational impairment was noted.  The Veteran was competent to manage her VA benefits.

At the June 2010 VA examination the examiner opined that the Veteran's reliability and productivity were reduced due to her mental disorders symptoms.  A GAF of 55 was assigned.
  
A November 2012 VA psychology clinic report noted the Veteran had participated in 52 therapy sessions working on anxiety and depression.   A GAF of 55 was assigned. 

In the March 2013 VA examination the examiner continued the assigned GAF of 55.  She remained employed as a Veterans' claims representative, although experiencing interpersonal conflict at work.  She remained married to her husband of 13 years, although noting marital problems; and, continued to report a strained relationship with her children.  The Veteran reported no friends.  The Veteran's level of occupational and social impairment was described as reduced reliability and productivity.  The Veteran was capable of handling her finances.

Throughout this rating period the examiners noted numerous anxiety and depressive symptoms, but overall found the Veteran exhibiting some social impairment from her anxiety disorder; and some occupational impairment from her mental condition.  The assigned GAF went from 65 to 55 during this period.  The Veteran's reliability and productivity were opined to be reduced due to her mental disorders symptoms in the June 22, 2010, and March 12, 2013 VA examinations.  

At no time during this rating period did the Veteran exhibit occupational and social impairment, with deficiencies in most area.  She continued to work fulltime; remained married; and continued a relationship with her family.  She did not exhibit suicidal ideation; obsessional rituals; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  While she had some difficulty in adapting to stressful circumstances (including work or work like setting), she was able to establish and maintain effective relationships.  

The Veteran's level of occupational and social impairment continued to be described as reduced reliability and productivity throughout this rating period.  The Veteran was noted to meet the requirements for a 50 percent disability rating and has continued to meet that criteria through the March 12, 2013 VA examination.  For the foregoing reasons, the Board finds that a preponderance of the evidence supports a finding that a disability rating in excess of 50 percent is not warranted from September 27, 2006, to August 29, 2013.  

Anxiety Disorder from August 29, 2013

A disability rating in excess of the current 70 percent from August 29, 2013 would require total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation of time or place; memory loss for names of close relative, own occupation or own name.

The Veteran's anxiety disorder clearly does not cause total occupational and social impairment.   She remains employed and married.  In addition she is capable of managing her financial affairs. The August 29, 2013, examiner clearly noted that she exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Hence, a higher disability rating is not warranted on the basis of total occupational and social impairment.  Occupational and social impairment with deficiencies in most areas warrants a 70 percent disability rating.  A higher 100 percent rating would require total occupational and social impairment which clearly have not been shown.

The Board must again note that she is fully employed; married; and maintains relationships with her family.  For the forgoing reasons, the Board finds that a disability rating in excess of 70 percent is not warranted from August 29, 2013.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

The Board has considered the statements of the Veteran as to the extent of her symptoms during each stage of this appeal.  She is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. 

Based upon the guidance of the Court in Hart, the Board has considered whether an additional staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal as set forth in the currently assigned stages, and as such, additional staged ratings are not warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's psychiatric disorder does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's psychiatric disorder is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  The Veteran has multiple symptoms that result in occupational and social impairment.  The criteria contemplate all social and occupational impairment regardless of the symptoms that cause such impairment.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A disability rating in excess of 50 percent for service-connected anxiety disorder, from September 27, 2006, to August 29, 2013, is denied.

A disability rating in excess of 70 percent for service-connected anxiety disorder, from August 29, 2005, is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


